         Case 1:20-cv-09036-MKV Document 10 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
 WENDY ALVAREZ,                                                DOC #:
                                                               DATE FILED: 12/11/2020
                                Plaintiff,

         -v-                                                    No. 20-cv-9036 (MKV)

 CAPITAL ONE BANK (USA), NATIONAL                              ORDER OF DISMISSAL
 ASSOCIATION, doing business as Lord &
 Taylor, and TRANS UNION, LLC,

                                Defendants.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of two letters from Plaintiff informing the Court that Plaintiff has

reached a settlement in principle with each of the defendants [ECF #8, 9]. Accordingly, IT IS

HEREBY ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by January 11, 2021. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004). All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: December 11, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
